                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



WALTER TYRONE BELL,

                                        Plaintiff,

                v.                                              CASE NO. 19-3065-SAC


RENEE YOUNG, et al.,

                                        Defendants.



                     MEMORANDUM AND ORDER TO SHOW CAUSE

        Plaintiff Walter Tyrone Bell brings this pro se civil rights action pursuant to 42 U.S.C. §

1983. Plaintiff proceeds in forma pauperis. At the time of filing, Mr. Bell was a prisoner at the Saline

County Jail in Salina, Kansas. For the reasons discussed below, Plaintiff is ordered to show cause

why his complaint should not be dismissed.

I. Nature of the Matter before the Court

        Plaintiff’s complaint (ECF No. 1) alleges his constitutional right “of being innocent until

proven guilty” was violated by the judge in a state prosecution. ECF No. 1, at 3. Plaintiff was

charged with aggravated battery and criminal threat. At a hearing on Plaintiff’s motion for bond

reduction, the judge refused to lower the bond, making the statement that the bond is suitable for

the charges and the community is a safer place with Plaintiff in jail. The charges against Plaintiff

were later dismissed without prejudice.

        Plaintiff names as defendants Saline County District Court Judge Rene Young and the State

of Kansas. He does not specify what relief he is requesting.

                                                     1
II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

Additionally, with any litigant, such as Plaintiff, who is proceeding in forma pauperis, the Court

has a duty to screen the complaint to determine its sufficiency. See 28 U.S.C. § 1915(e)(2). The

Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are legally

frivolous or malicious, that fail to state a claim upon which relief may be granted, or that seek

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual



                                                2
allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
III. Discussion

        Plaintiff’s complaint is subject to dismissal. Defendant Young, as Saline County District

Judge, enjoys absolute immunity from liability under § 1983. Stein v. Disciplinary Bd. of Supreme

Court of New Mexico, 520 F.3d 1183, 1189 (10th Cir. 2008). Absolute judicial immunity is

immunity from suit altogether. See Mireles v. Waco, 502 U.S. 9, 11 (1991) (citing Mitchell v.

Forsyth, 472 U.S. 511, 526 (1985)). “[J]udges of courts of superior or general jurisdiction are not

liable to civil actions for their judicial acts, even when such acts are in excess of their jurisdiction,

and are alleged to have been done maliciously or corruptly.” Stump v. Sparkman, 435 U.S. 349,

355–56 (1978) (quoting Bradley v. Fisher, 80 U.S. 335, 351 (1871)). The Supreme Court has

emphasized that a judge's immunity from § 1983 liability “is overcome in only two sets of

circumstances. First, a judge is not immune from liability for nonjudicial acts, i.e., actions not

taken in the judge's judicial capacity. Second, a judge is not immune for actions, though judicial

in nature, taken in the complete absence of all jurisdiction.” Mireles, 502 U.S. at 11–12 (citations

omitted).

        The actions Plaintiff describes being taken by Defendant Young were judicial acts, taken

within the judge’s jurisdiction. Therefore, Defendant Young is entitled to judicial immunity, and

Plaintiff’s claim against her must be dismissed.

        Plaintiff also names the State of Kansas as a defendant. However, the State is not a

“person” that Congress made amenable to suit for damages under § 1983. Howlett v. Rose, 496

U.S. 356, 365 (1990); see also Will v. Mich. Dep't of State Police, 491 U.S. 58, 64, 71

(1989)(“Neither a State nor its officials acting in their official capacities are ‘persons’ under §

1983.”).




                                                   4
       Because Plaintiff cannot pursue a claim under § 1983 against either defendant, the

complaint is subject to dismissal.

VI. Response Required

       For the reasons stated herein, Plaintiff’s complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the complaint being

dismissed for the reasons stated herein without further notice.

       IT IS THEREFORE ORDERED that Plaintiff is granted to and including August 5,

2019, in which to show good cause, in writing, why his complaint should not be dismissed for the

reasons stated herein.

       IT IS SO ORDERED.

       DATED: This 3rd day of July, 2019, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 5
